Citation Nr: 18100341
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-33 267
DATE:	April 9, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
The appeal of entitlement to reimbursement of unauthorized medical expenses at a non-VA facility in December 2013 is dismissed.
FINDINGS OF FACT
1. In December 2013, the Veteran received treatment at Tallahassee Memorial Hospital for breathing problems.
2. The Veteran died in December 2014. 
3. Prior to the Veterans death, his claim of entitlement to medical expense reimbursement was timely perfected (via VA Form 9) and was in appellate status.
CONCLUSION OF LAW
Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSION
The Veteran served on active duty from August 1964 to October 1966.  The Veteran died in December 2014.  The appellant in this case is his surviving spouse.
This matter comes before the Board of Veterans Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) (specifically, the North Florida/South Georgia Veterans Health System).
The Board notes that the appellant has additional pending issues before the Board concerning death and indemnity compensation (DIC) and service connected compensation; however, those issues are currently pending further development namely, a requested Board hearing), and will not be addressed in this decision, but rather in a separate Board decision and at a later date.  

 
Entitlement to reimbursement of unauthorized medical expenses at a non-VA facility in December 2013.
Unfortunately, the Veteran died in December 2014 during the pendency of his appeal on this issue.  As a matter of law, veterans claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).
In making this finding, the Board notes that in late-December 2014, the appellant filed a timely DIC claim which would properly be interpreted as a claim for accrued benefits and/or substitution of eligible claims.  However, accrued benefits and/or substitution as authorized under 38 C.F.R. §§ 3.1000 and 3.1010 is only payable for periodic monetary benefits.  (Pursuant to 38 U.S.C. § 5121A, only a living person who would be eligible to receive accrued benefits under 38 U.S.C. § 5121(a) is eligible for substitution into an appeal; accrued benefits under 38 C.F.R. § 5121(a) is only available (with two exceptions not at issue in this appeal) for periodic monetary benefits.)  Here, an award of medical expense reimbursement is not a periodic monetary benefit, but rather a one-time payment afforded to veterans under 38 U.S.C. § 1725 (2012).  Cf. Pappalardo v. Brown, 6 Vet. App. 63, 65 (1993) (a one-time payment for assistance for specially adapted housing does not qualify as a periodic monetary benefit for purposes of 38 C.F.R. § 5121, and therefore, is not payable as an accrued benefit); Gillis v. West, 11 Vet. App. 441 (1998) (holding that automobile purchase assistance is not an accrued benefit as a matter of law even when entitlement to the benefit was established prior to the veterans death).  Therefore, the claim of entitlement to medical expense reimbursement could not, as a matter of law, be granted on the basis of an accrued benefit, and thus, the appellant is also ineligible to substitute for the Veteran with respect to this issue because only potential accrued benefit beneficiaries are eligible for substitution.  
Although an August 2017 Congressional inquiry response states that the appellant has been substituted in the Veterans claim for this issue, the Board finds this notation to be a typographical error because the record shows that the appellant has not in fact been substituted into the appeal for reimbursement of unauthorized medical expenses, and in any event (and as indicated above) the appellant is not eligible for accrued benefits and/or substitution as it relates to medical reimbursement as a matter of law.  Id.; see also Pelea v. Nicholson, 497 F.3d 1290, 1291-92 (Fed. Cir. 2007) (denying accrued benefits to deceased claimants estate).  




Accordingly, the appeal must be dismissed for lack of jurisdiction. 
 


 
__________________________________
Thomas H. O'Shay
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	S. Kalolwala, Associate Counsel 

